DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
 Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims specify that the same listing is displayed to different users, where only the order is changed according to priority, and the prior art teaches displaying different lists to different users. In response, the scope of the listing of programs claimed includes a list that is far larger than can be displayed within a single screen. Thus, even in situations where users are presented different portions of the said listing, they are still being presented with the same list as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claim 1-3, 6, 9-11, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneidewend (6,182,287, of record) in view of Cassidy et al. (2012/0204201, of record) [Cassidy]
Regarding claims 1 and 9, Schneidewend discloses a non-transitory, computer readable media having stored thereon instructions which, when executed by a processing device, perform steps for displaying a listing of a plurality of programs accessible from each of a plurality of program content sources comprising:
receiving from a one of a plurality of users a request to display the listing of the plurality of programs ("Fetch button 890, col. 4 line 53 - col. 5 line 8); and
in response to the request, causing the listing of the plurality of programs to display as a function of a one of the plurality of program content sources from which each of the plurality of programs is accessible (col. 5 line 33-62) and a viewing history data associated with the one of the plurality of users (col. 5 line 63 - coll. 6 line 6);
wherein the listing of the plurality of programs as displayed on the display device comprises a graphical user interface for use is causing a one of the plurality of programs to be displayed on the display device (col. 6 line 47 - col. 7 line 7).
Schneidewend fails to disclose prioritizing the listing of the plurality of programs according to source and viewing history data.
In an analogous art, Cassidy teaches prioritizing content listings according to source and viewing history data to assist users in locating content of interest (more interesting content is listed first or higher on the list, when displayed, paragraphs 0059-0060).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the computer readable media of Schneidewend to include prioritizing the content listings according to source and viewing history data to assist users in locating content of interest, as taught by Cassidy.

Regarding claims 2 and 10, Schneidewend and Cassidy disclose the non-transitory, computer readable media and programming access device as recited in claims 1 and 9, wherein the plurality of program content sources include at least an internet program content source and a cable program content source (Schneidewend, col. 6 lines 11-25).

Regarding claims 3 and 11, Schneidewend and Cassidy disclose the non-transitory, computer readable media and programming access device as recited in claims 1 and 9, wherein the plurality of program content sources include at least an internet program content source and a digital video recorder content source (Schneidewend, col. 6 lines 11-25).

Regarding claims 6 and 14, Schneidewend and Cassidy disclose the non-transitory, computer readable media and programming access device as recited in claims 1 and 9, wherein the listing of the plurality of programs is further prioritized as a function of a timestamp associated with the request (Cassidy paragraph 0054) and the viewing history data associated with the one of the plurality of users (record of most frequently used services, Schneidewend col. 5 lines 63-66).

Claims 4, 5, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneidewend and Cassidy as applied to claims 1 and 9 above, and further in view of Odryna et al. (2012/0233640) [Odryna].
Regarding claims 4, 5, 12, and 13, Schneidewend and Cassidy disclose the non-transitory, computer readable media and programming access device as recited in claims 1 and 9, but fails to disclose data indicative of the one of the plurality of users is emdedded within the request and identifies a device from which the request originated.
In an analogous art, Odryna teaches generating customized program guides at a remote server for display on requesting devices, allowing users to access customized interfaces without requiring specialized and potentially expensive receiver devices to generate them (paragraph 0094).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the non-transitory, computer readable media and programming access device of Schneidewend and Cassidy to include data indicative of the one of the plurality of users is emdedded within the request and identifies .

Claims 7 and 15 rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Schneidewend and Cassidy as applied to claims 1 and 9 above, and further in view of Yoon et al. (2012/0017179, of record) [Yoon].
Regarding claims 7 and 15, Schneidewend and Cassidy disclose the non-transitory, computer readable media and programming access device as recited in claims 1 and 9, wherein the listing of the plurality of programs is further prioritized as a function of the viewing history data associated with the one of the plurality of users (record of most frequently used services, Schneidewend col. 5 lines 63-66).
Schneidewend and Cassidy fail to disclose the sub-order is further determined as a function of a genre associated with each of the plurality of programs.
In an analogous art, Yoon teaches ranking programs according to genre to provide the benefit of clustering similar titles together to assist a user in finding desired content (paragraphs 0066 and 0074).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the non-transitory, computer readable media and programming access device of Schneidewend and Cassidy to include the sub-order is further determined as a function of a genre associated with each of the plurality of programs, as taught by Yoon, for the benefit of clustering similar titles together to assist a user in finding desired content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421